                                                                            1   Abran E. Vigil, Esq.
                                                                                Nevada Bar. No. 7548
                                                                            2   Maria A. Gall, Esq.
                                                                                Nevada Bar No. 14200
                                                                            3   Lindsay C. Demaree, Esq.
                                                                                Nevada Bar No. 11949
                                                                            4   Kyle A. Ewing, Esq.
                                                                                Nevada Bar. No. 14051
                                                                            5   BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                            6   Las Vegas, Nevada 89135
                                                                                Telephone: (702) 471-7000
                                                                            7   Facsimile: (702) 471-7070
                                                                                vigila@ballardspahr.com
                                                                            8   gallm@ballardspahr.com
                                                                                demareel@ballardspahr.com
                                                                            9   ewingk@ballardspahr.com
                                                                           10   Attorneys for JPMorgan Chase Bank, N.A.
                                                                           11                             UNITED STATES DISTRICT COURT
                                                                           12                                      DISTRICT OF NEVADA
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13
                                       (702) 471-7000 FAX (702) 471-7070
     LAS VEGAS, NEVADA 89135




                                                                                JPMORGAN CHASE BANK, N.A.,                    Case No. 2:17-cv-02035-RFB-VCF
      BALLARD SPAHR LLP




                                                                           14
                                                                                                      Plaintiff,              STIPULATION AND ORDER TO 1)
                                                                           15                                                 DISMISS CLAIMS BETWEEN
                                                                                vs.                                           JPMORGAN CHASE BANK, N.A.,
                                                                           16                                                 NEWPORT COVE III OWNERS
                                                                                SFR INVESTMENTS POOL 1, LLC, a                ASSOCIATION, AND SFR
                                                                           17   Nevada limited liability company;             INVESTMENTS POOL 1 LLC WITH
                                                                                NEWPORT COVE III OWNERS                       PREJUDICE; AND 2) LIFT STAY
                                                                           18   ASSOCIATION, a Nevada non-profit              ENTERED MARCH 14, 2018
                                                                                corporation; TSAN-LI YUEH SUN, and
                                                                           19   individual.

                                                                           20                         Defendants.

                                                                           21

                                                                           22

                                                                           23

                                                                           24
                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                DMWEST #18168885 v1
                                                                            1                  Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff JPMorgan
                                                                            2   Chase Bank, N.A. (“Chase”), Defendant SFR Investments Pool 1, LLC (“SFR”), and
                                                                            3   Defendant Newport Cove III Owners Association (“Newport Cove III”) (collectively,
                                                                            4   the “Parties”), through their respective attorneys, stipulate as follows:
                                                                            5          1.      This action concerns title to real property commonly known as 4730
                                                                            6   O’Bannon Drive, Unit A, Las Vegas, NV 89102 (the “Property”) following a
                                                                            7   homeowner’s association foreclosure sale conducted on July 27, 2012, with respect to
                                                                            8   the Property.
                                                                            9          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                           10   of Trust recorded against the Property in the Official Records of Clark County,
                                                                           11   Nevada as Instrument Number 20041223-0002774 (the “Deed of Trust”), and in
                                                                           12   particular, whether the Deed of Trust continues to encumber the Property.
1980 FESTIVAL PLAZA DRIVE, SUITE 900

                                       (702) 471-7000 FAX (702) 471-7070
     LAS VEGAS, NEVADA 89135
      BALLARD SPAHR LLP




                                                                           13          3.      The Parties to this Stipulation have agreed to release their respective
                                                                           14   claims, and further agreed that the claims between them shall be DISMISSED with
                                                                           15   prejudice.
                                                                           16          4.      As Tsan-Li Yueh Sun has not appeared in this action, Chase hereby
                                                                           17   voluntarily dismisses its claims against them pursuant to Fed. R. Civ. P.
                                                                           18   41(a)(1)(A)(i).
                                                                           19          5.      The Parties further stipulate and agree that the two Lis Pendens
                                                                           20   recorded against the Property in the Official Records of Clark County, Nevada, as
                                                                           21   Instruments Number 20131231-0000485 and 20170802-0001754 be, and the same
                                                                           22   hereby are, EXPUNGED.
                                                                           23          6.      The Parties further stipulate and agree that the $500 in security costs
                                                                           24   posted by Chase on November 14, 2017 pursuant to this Court’s Order [ECF No. 23]
                                                                           25   shall be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                           26          7.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                           27   and Order may be recorded with the Clark County Recorder;
                                                                           28          8.      The Parties further agree to lift the stay entered March 14, 2018 [ECF
                                                                                                                           2
                                                                                DMWEST #18168885 v1
                                                                            1   No. 44];
                                                                            2          9.      Each party in this case number 2:17-cv-02035-RFB-VCF shall bear its
                                                                            3   own attorneys’ fees and costs.
                                                                            4   Dated: December 10, 2018
                                                                            5   BALLARD SPAHR LLP                             KIM GILBERT EBRON
                                                                            6
                                                                                By:/s/ Kyle A. Ewing                          By:/s/ Jacqueline A. Gilbert
                                                                            7      Joel E. Tasca, Esq.                           Diana S. Ebron, Esq.
                                                                                   Nevada Bar. No. 14124                         Nevada Bar No. 10580
                                                                            8      Maria A. Gall, Esq.                           Jacqueline A. Gilbert, Esq.
                                                                                   Nevada Bar No. 14200                          Nevada Bar No. 10593
                                                                            9      Lindsay C. Demaree, Esq.                      Karen Hanks, Esq.
                                                                                   Nevada Bar No. 11949                          Nevada Bar No. 9578
                                                                           10      Kyle A. Ewing, Esq.                           7625 Dean Martin Dr., Suite 110
                                                                                   Nevada Bar. No. 14051                         Las Vegas, Nevada 89014
                                                                           11      1980 Festival Plaza Dr. Suite 900
                                                                                   Las Vegas, Nevada 89106
                                                                           12
1980 FESTIVAL PLAZA DRIVE, SUITE 900

                                       (702) 471-7000 FAX (702) 471-7070




                                                                                Attorneys for JPMorgan Chase Bank, Attorneys for SFR Investments Pool
     LAS VEGAS, NEVADA 89135
      BALLARD SPAHR LLP




                                                                           13   N.A.                               1, LLC
                                                                           14
                                                                                GIBBS GIDEN LOCHER TURNER SENET &
                                                                           15   WITTBRODT LLP
                                                                           16
                                                                                By: /s/ Victor F. Luke
                                                                           17       Matthew L. Grode, Esq.
                                                                                    Nevada Bar No. 6326
                                                                           18       Victor F. Luke, Esq.
                                                                                    Nevada Bar No. 13714
                                                                           19       1140 N. Town Center Drive, Ste 300
                                                                                    Las Vegas, Nevada 89144
                                                                           20
                                                                                Attorneys for Defendant Newport Cove
                                                                           21   III Owners Association
                                                                           22

                                                                           23
                                                                                                                       IT IS SO ORDERED:
                                                                           24

                                                                           25
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                           26

                                                                           27                                          DATED: December 11, 2018.
                                                                                                                                   ______________________
                                                                           28
                                                                                                                          3
                                                                                DMWEST #18168885 v1
